NEWS RELEASE Exhibit 99.1 Vanguard Natural Resources Reports Second Quarter 2010 Results ~Adjusted EBITDA rose 44% to $19.1 million from Q2 2009~ ~ Distributable Cash Flow of $11.1 million~ HOUSTON—August 2, 2010Vanguard Natural Resources, LLC (NYSE: VNR) ("Vanguard" or "the Company") today reported financial and operational results for the second quarter ended June 30, 2010. Mr. Scott W. Smith, President and CEO, commented, “This was an excellent quarter for the Company as we closed the largest acquisition in our history.Concurrent with this acquisition, we did our largest equity raise since our IPO and funded approximately 62% of the purchase price with a well executed equity offering. With this acquisition, we increased our oil reserves and boosted liquids production such that our production mix is now evenly split between natural gas and oil/NGL’s.This acquisition, along with the multi-year oil hedges we put in place post closing, provided the financial support for the recently announced increase in our quarterly distributions.For the balance of the year, we believe we’ll continue to see many quality assets that have the attributes we are looking for as we strive to grow both the Company and our distributions.With the continued improvement in the capital markets, we are confident we can be successful in continuing to grow this company through acquisitions.” Mr. Richard Robert, Executive Vice President and CFO, added, “As expected, we spent a significant amount of our drilling budget for the year in the second quarter, and this represents a significant increase in drilling over the past several quarters.This change is indicative of the new oil drilling prospects that the Company acquired in the last two acquisitions and are expected to contribute to our increased cash flow going forward.We are pleased to share this increased cash flow with our unitholders in the form of a higher quarterly distribution as announced on July 21, 2010.” Second Quarter 2010 Highlights: · Adjusted EBITDA (a non-GAAP financial measure defined below) increased 44% to $19.1 million from $13.3 million in the second quarter of 2009 and rose 3% from the $18.5 million recorded in the first quarter of 2010. · Distributable Cash Flow (a non-GAAP financial measure defined below) was largely unchanged at $11.1 million from the $11.3 million generated in the second quarter of 2010 and declined 26% sequentially from the $15.1 million generated in the first quarter of 2010 due to increased capital expenditures from drilling. · We reported net income for the quarter of $3.9 million or $0.19 per basic unit compared to a reported net loss of $6.8 million or $0.54 per basic unit in the second quarter of 2009; however, both quarters included special items.The recent quarter included a $5.7 million non-cash loss on the acquisition of natural gas and oil properties, a $0.5 million of unrealized net losses in our commodity and interest rate derivatives contracts, and a $0.02 million non-cash compensation charge for the unrealized fair value of phantom units granted to management.The 2009 second quarter results included $13.1 million in unrealized net losses in our commodity and interest rate derivatives contracts and a $1.0 million non-cash compensation charge for the unrealized fair value of phantom units granted to management. · Excluding the net impact of the specific non-cash items mentioned above, Adjusted Net Income (a non-GAAP financial measure defined below) was $10.1 million in the second quarter of 2010 or $0.50 per basic unit, as compared to Adjusted Net Income of $7.3 million or $0.58 per basic unit, in the second quarter of 2009. · Reported average production of 27,413 Mcfe per day, up 55% over 17,629 Mcfe per day produced in the second quarter of 2009 and up 5% over first quarter 2010 average volumes.The second quarter of 2010 included a partial quarter of production from the Mississippi, Texas, and New Mexico acquisition which closed on May 20, 2010. During the quarter we sold 1,266 MMcf of natural gas, 154,445 Bbls of oil, and 2,113,571 gallons of natural gas liquids (NGLs), compared to the 1,209 MMcf of natural gas, 132,411 Bbls of oil and 2,397,232 gallons of natural gas liquids produced in the first quarter of 2010.This 6% increase in total production on a Mcfe basis is primarily due to our recent acquisitions.Including the positive impact of our hedges in the second quarter of this year, we realized a net price of $10.09 per Mcf on natural gas sales, $75.87 per Bbl on crude oil sales, and $.96 per gallon on NGL sales, for an average sales price of $10.63 per Mcfe (all excluding amortization of premiums paid and amortization of value on derivative contracts acquired). 2010 Six Month Highlights: · Adjusted EBITDA (a non-GAAP financial measure defined below) increased 45% to $37.6 million from the $25.9 million produced in the first half of 2009. · Distributable Cash Flow (a non-GAAP financial measure defined below) grew 23% to $26.2 million from the $21.3 million generated in the comparable period of 2009. · Net income was $25.6 million for the first six months of 2010 compared to a net loss of $56.7 million in the first half of 2009. The 2010 results included a non-cash unrealized gain of $10.0 million on other commodity and interest rate derivative contracts and a $5.7 non-cash loss on acquisition of natural gas and oil properties. Last year’s results included a $63.8 million non-cash natural gas and oil property impairment charge, a $3.3 million non-cash unrealized net loss on our commodity and interest rate derivatives contracts and a $2.3 million non-cash compensation charge for the unrealized fair value of phantom units granted to management. · Excluding the net impact of these specific non-cash items mentioned above, Adjusted Net Income (a non-GAAP financial measure defined below) was $21.3 million in the first six months of 2010, or $1.08 per unit, compared to Adjusted Net Income of $12.6 million, or $1.01 per unit, in the comparable period of 2009. Recent Event On May 20, 2010, Vanguard announced the consummation of an acquisition of producing oil and natural gas properties in Mississippi, Texas and New Mexico from a private seller for an adjusted purchase price of $114.6 million. The effective date of the acquisition was May 1, 2010. The properties acquired have estimated total proved reserves of 4.7 million barrels of oil equivalent, of which approximately 96% are oil reserves and 61% are proved developed. Hedging Activities We enter into derivative transactions in the form of hedging arrangements to reduce the impact of natural gas and oil price volatility on our cash flow from operations. As required by our reserve-based credit facility, we have mitigated this volatility through 2011 for natural gas and through 2014 for crude oil by implementing a hedging program on a portion of our total anticipated production. At June 30, 2010, the fair value of commodity derivative contracts was approximately $30.8 million, of which $21.3 million settles during the next twelve months. Currently, we use fixed-price swaps and NYMEX collars and put options to hedge natural gas and oil prices. The following table summarizes commodity derivative contracts in place at June 30, 2010: July 1, - December 31, 2010 Year 2011 Year 2012 Year 2013 Year 2014 Gas Positions: Fixed Price Swaps: Notional Volume (MMBtu) — — — Fixed Price ($/MMBtu) $ $ $
